Citation Nr: 0022365	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the 
ankles, including claimed as secondary to service-connected 
pes planus.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the February 1996 and April 1996 rating decisions from 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
arthritis of the ankles.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating current arthritis of the ankles to a service-
connected disability or to an in-service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the ankles, including claimed as secondary to service-
connected pes planus, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The June 1951 enlistment examination report states that the 
veteran's lower extremities and musculoskeletal system were 
normal, no arthritis or ankle defects or diagnoses were 
noted, and the veteran denied a history of arthritis and 
bone, joint, or other deformity.  The veteran's lower 
extremities and musculoskeletal system were also normal in 
July 1953.  

The September 1954 diagnosis was a left lateral malleolar 
sprain, which was treated with an Ace bandage.  

The June 1955 discharge examination report states that, 
except for pes planus, the veteran's lower extremities and 
musculoskeletal system were normal, and no arthritis or ankle 
defects or diagnoses were noted.  

In October 1987, the veteran complained of a twisted left 
ankle.  A private x-ray of the left ankle was negative for 
fractures.  The assessment was ankle strain and tendonitis.  

In April 1991, the veteran reported pain in the dorsal and 
lateral aspect of the left ankle.  In October 1993, the 
veteran reported pain in the outer ankles when he walked 3 
blocks or more.  In July 1995 and September 1995, the veteran 
reported a history of degenerative joint disease of the right 
ankle.  

In September 1995, the veteran reported ankle pain while 
walking.  The September 1995 x-rays of the right ankle 
demonstrated mild generalized degenerative joint disease and 
no evidence of acute fractures.  

In November 1995, the veteran complained of pain in the ankle 
that had worsened over 2 months.  The VA assessment was 
degenerative joint disease of the ankle, and the etiology was 
overuse.  

The veteran underwent a VA examination in January 1996.  He 
reported intermittent ankle pain for many years from no known 
trauma.  The diagnosis was bilateral chronic ankle sprains.  

In March 1996, the veteran reported a history of arthritis 
and of degenerative joint disease of the right ankle.  The 
June 1996 VA assessment included degenerative joint disease 
of the ankles.  

In December 1996, the veteran complained of chronic pain in 
the right ankle.  The VA assessment included ankle 
instability/arthropathy.  

In February 1997, the veteran presented for care of right 
ankle pain.  The VA assessment was right ankle sprain/strain.  
Three days later in February 1997, the veteran presented with 
complaints of lateral ankle instability, but he could recall 
no trauma.  The assessment included right ankle instability.  
The February 1997 right ankle x-rays impression was a normal 
examination of both ankles.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in October 1997.  The 
representative alleged that service medical records showed 
treatment for an ankle sprain and that the veteran 
experienced instability in his ankles in service.  The 
veteran testified that he worked in spite of ankle sprains, 
which he treated with Ace bandages.  He testified that he 
made it through four years of service by giving up basketball 
and baseball and walking as little as possible.  He testified 
that he started receiving post-service treatment for his 
ankles from a private doctor in 1990 and from the VA in 1995.  

The veteran underwent a VA examination in November 1997.  The 
veteran reported onset of right ankle pain in 1952 in 
service, which was treated with Ace bandages and diagnosed as 
a sprain.  He reported that a private doctor treated ankle 
sprain in 1995.  The veteran reported current pain and 
weakness in the right ankle.  The November 1997 x-rays of the 
right ankle revealed old post-traumatic changes.  The 
diagnoses included traumatic arthritis of the lateral 
malleolus of the right ankle.  

The veteran underwent a VA examination in March 1998.  He 
complained of right ankle pain for the past 3 years.  X-rays 
of the right ankle demonstrated a deformity of the lateral 
malleolus and calcification adjacent to the medial malleolus 
consistent with old trauma.  The diagnoses included status-
post right ankle trauma.  

The veteran, assisted by his representative, provided sworn 
testimony at a travel board hearing in July 2000.  The 
veteran testified that he worked as a load master and jump 
master in service for two to three years.  As supplies were 
passed along rolling conveyors, he gave the final push with 
his feet to send supplies out of aircraft while flying over 
drop zones.  He experienced a lot of sprains but received 
only aspirin-like painkillers from the medics.  He indicated 
that walking on the rolling conveyors also contributed to his 
ankle problems.  The veteran testified that someone told him 
that his arthritis was due to his flat feet.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for arthritis 
of the ankles as secondary to service-connected pes planus is 
not well grounded.  The medical evidence includes a current 
diagnosis of arthritis of the ankles because the June 1996 
diagnosis was degenerative joint disease of the ankles and 
the November 1997 diagnosis was traumatic arthritis of the 
right ankle.  

The claim is not well grounded on a secondary basis because 
the medical evidence does not include a nexus opinion 
relating current arthritis of the ankles to pes planus or any 
other service-connected disability.  Instead, the veteran's 
lower extremities and musculoskeletal system were normal, 
except for pes planus, at the June 1955 discharge 
examination, and the veteran testified that he first sought 
treatment for his ankles in 1990, almost 35 years after 
service.  Although the veteran and his representative alleged 
that service-connected pes planus had caused arthritis of the 
ankles, lay persons are not competent to diagnose the cause 
of a disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, while the 
veteran is competent to describe the frequency and duration 
of ankle pain, he and his representative are not competent to 
state that pes planus caused arthritis in the veteran's 
ankles.  Accordingly, the claim for service connection for 
arthritis of the ankles is not well grounded on a secondary 
basis.  

Service medical records include a diagnosis of an ankle 
disability because the September 1954 diagnosis was a left 
lateral malleolar sprain, which was treated with an Ace 
bandage.  In any event, the claim is not well grounded on a 
direct basis because the medical evidence does not include a 
nexus opinion relating a current diagnosis of arthritis of 
the ankles to an in-service event.  Instead, the November 
1995 examiner opined that the etiology of the veteran's 
degenerative joint disease of the ankle was overuse.  
Although the veteran sprained his ankle in service, he is a 
lay person who is not competent to diagnose the cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Thus, while the veteran is competent to describe the 
circumstances of his work as a loadmaster and jumpmaster, he 
is not competent to state that ankle sprains in service 
caused arthritis in his ankles many years later.  
Accordingly, the claim for service connection is not well 
grounded on a direct basis.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of this claim because it is not 
well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 
Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for arthritis of the ankles 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


